Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have overcome the objections to the claims, drawings, and specification. Applicant’s responses to the 35 USC 103 rejections are now moot in light of new art relied upon for rejection. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/060717 A1 to Timmermans (hereinafter “Timmermans”) in view of WO2018058234 A1 to Murison (hereinafter “Murison”).
Regarding claim 1, Timmermans discloses a personal massage apparatus configured to stimulate a penis of a user, comprising (Fig. 1, Element 1; Sheet 9 at line 15: “Device shown in figure 1 and designated as a whole with 1”);   
	an elongate, tubular main body having an open first end, a closed second end, a middle portion extending from the first end to the second end (Figure 1 housing 2; Sheet 9
lines 15-16: “The device shown in figure 1 and designated as a whole with T comprises a housing 2 with the form of a straight cylinder”), and 
	an elongate, flexible sheath disposed within the main body having a proximal end and a distal end (Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12” Wherein the proximal end is formed by the ring (open) side, and the distal (closed) end is formed by the electronics housing side.), 
	the sheath defining a chamber extending from an opening defined by the proximal end of the sheath to the distal end of the sheath (Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring 4.”),  
	the sheath being attached to the first end of the main body and comprised of silicone, the sheath configured to receive said penis of said user within the chamber; (Fig. 1 sheath 12; Claim 1 lines 2-3: “a housing with an elongate, substantially cylindrical cavity which is open on at least one and configured to receive a penis; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring 4.”) 
	an elongate, tubular shell attached to and surrounding substantially all of the middle portion of the main body, the shell being comprised of metal (Fig. 1 cylindrical inner housing 7; Sheet 9 at line 21-22: “A cylindrical inner housing 7 is placed between this electronics housing 6 and ring 4.” Wherein the ring end forms an open end of the cylindrical inner housing, and the electronics housing end forms a closed end of the cylindrical inner housing.); 
	a first motor disposed within the main body and adjacent to the sheath, the first motor comprising a rod and a cam and being configured to produce vibrations in order to stimulate said penis; (Figs. 5 & 6 (motor 62 not pictured) Sheet 11 lines 14-16, “A second embodiment of the invention is shown in figures 5 and 6. This second embodiment is provided with a frame 50 shown in broken lines, which is placed in a housing (not shown).”, Sheet 12 lines 13-18, “Use is made of an electric motor 62 to drive the camshafts. This electric motor 62 is received in a flange 63 which is also provided with cavities for gear wheels 64 connected to
electric motor 62. Flange 63 is placed against flat part 56b of sheath 56, after which flange 63 is
connected to the end wall 52 lying under the flat part, for instance by being enclosed in the housing (not shown in the figures). The control member is configured here to control the motors.”)
a controller disposed within the main body and configured to operate the first motor and the second motor (Abstract: “and a control element placed in the housing [2] for controlling the controllable size of the opening of each of the constriction elements, wherein the control element is configured to generate at least one reciprocally moving constriction of the constriction elements displacing over the length of the cavity along the constriction elements, at a frequency of between 0.2 and 5 reciprocal movements per second.”);
	and a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the sensor configured to sense the proximity of said user to the first sensor (Fig. 1 sensor 17; Sheet 10 at lines 8-10: “Placed on cylindrical housing 2 is an axially extending elongate switch or sensor 17 which is sensitive to touch, pressure or approach and which produces a signal which indicates the location where sensor 17 is activated.”) Timmermans discloses a proximity sensor because sensor 17 is described as being able to detect approach [of a user] and thus functions in the same way as a proximity sensor (i.e. closeness of an object).
Timmermans discloses the personal massaging device of claim 1 but Timmermans is silent
regarding wherein the sheath is made of silicone. However, Murison demonstrates that it was well known in the personal pleasure device art before the effective filing date of the claimed invention to make a sheath from silicone inside of the device for the purpose of providing desried tactile sensations (Paragraph 0108 discloses the shell may be elastic material; Paragraph 0088 discloses that elastic material is meant to be silicone rubber; Paragraph 0062). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Timmermans’s massage device to have a sheath made from silicone, as taught by Murison, for the benefit of providing the user with a comfortable and pleasurable experience (Paragraphs 0062, 0088, & 0108).
Timmermans discloses the personal massaging device of claim 1 but Timmermans is silent
wherein the shell is made from metal. However, Murison demonstrates that it was well known in the personal pleasure device art before the effective filing date of the claimed invention to make a shell from metal (Paragraph 0062 discloses the casing surrounds the shell; Paragraph 0130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Timmermans’s housing made of “hard material” to be made of aluminum, as taught by Murison, in order to mitigate vibrations felt by the user when holding the device (Paragraph 0130).
Timmermans discloses the personal massage device of claim 1 but Timmermans does not disclose wherein a second motor disposed closer to the proximal end of the sheath than is the first motor, the second motor comprising an oscillating motor. However, Murison demonstrates it was known in the art to include multiple motors for stimulation wherein a motor is at the proximal (user insertion) end of the device (Fig. 6C rotary motor 620, weight 630; Paragraph 0111 discloses the motor provides vibratory output via shaking of a weight disposed upon the motor, is at the inner annular body surface of the casing. This opening is akin to the proximal end of applicant’s invention. Paragraph 0097 discloses there are multiple motors within the device.) Although Murison discloses a rotary motor, the rotary motor achieves the same desired result as applicant’s oscillatory motor, which is vibrational stimulation of a user of the device. Oscillatory and rotary motors are known in the art to provide vibratory output and thus are considered functional equivalents. Murison also states that any type of motor could be used in the device including oscillatory motors (abstract; paragraph 0081).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the personal massage device of Timmermans to further include a vibratory motor at the proximal (user insertion) end of the device, as taught by Murison, in order to provide further sexual stimulation to a user (Fig. 6C rotary motor 620, weight 630; Paragraph 0111). 
Regarding claim 12, Timmermans in view of Murison discloses the personal massaging device of
claim 1. Timmermans further discloses a personal massage apparatus wherein a user control configured
to provide instruction to the controller (Timmermans Fig. 1, on/off switch 16; Sheet 10 line 7: “An
on/off switch 16 is placed on an end surface 3.” This on/off switch provides instructions to the device to
function.).
Regarding claim 13, Timmermans in view of Murison discloses the personal massaging device of
claim 1. Timmermans further discloses a massage apparatus wherein an interior surface of the sheath defines grooves extending along an inner surface of the sheath (Timmermans at Fig. 5 two grooves 56d; Sheet 4 lines 15-20: “Use is usually made during use of the device of a condom arranged round the penis. When the penis provided with a condom is inserted into the cavity, air may be enclosed between the sheath and the condom, which makes insertion more difficult. In order to prevent this it is
recommended that at least one groove extending in the longitudinal direction of the cavity is arranged in the sheath.”). 
Claims 2-4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans in view of Murison as applied to claim 1 above, and further in view of Lenke (US 2020/0188221 A1; hereinafter “Lenke”).
Regarding claim 2, Timmermans in view of Murison teaches the personal massage device of claim 1, but Timmermans in view of Murison is silent regarding wherein the first sensor is a capacitive
sensor. However, Lenke teaches that it was known in the art of personal pleasure devices before the
effective filing date of the claimed invention to use a capacitive sensor within the housing of the
personal massage device (Lenke at Fig. 41 Sensor device 78; Paragraph 0420). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sensor of Timmermans in view of Murison to further 
Regarding claim 3, Timmermans in view of Murison and Lenke teaches the personal massage
device of claim 2, but Timmermans in view of Murison is silent regarding a capacitive sensor wherein
the motor will not operate unless the sensor detects the presence of said user adjacent to the main
body. Lenke further demonstrates that it was known in the art of personal pleasure devices before the
effective filing date of the invention to include a capacitive sensor that will not transmit an activation
signal to the motor until the presence of the user is sensed by the device (Lenke at Paragraphs 0078,
0419 & 0420).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the sensor of Timmermans in view of Murison to comprise a
capacitive sensor that sends an activation sensor to the motor only when the presence of the user is
detected, in order preserve the battery life of the device while it is not in use (Lenke at Paragraph 0078:
“The stimulation apparatus is advantageously thus activated only in the case in which the clitoris is
located in the vicinity of the opening of the stimulation apparatus or covers this opening . The battery is
thus advantageously protected , since the stimulation apparatus is not operated continuously after
being switched on , as is provided in the prior art , but instead is operated only when it is possible to act
on the clitoris.”; Lenke at 0419 & 0420: “Once switched on, the stimulation apparatus is in a standby
mode. In this standby mode the stimulation apparatus is in operation, since the user has switch it on,
but the drive unit 7 is deenergised, whereby the stimulation apparatus does not generate a pressure
field in accordance with the invention. In addition, the sensor device 78 is in operation in the standby
mode and performs measurements or estimations at regular intervals. More specifically, a capacitive
sensor can be used as sensor device 78, wherein a measurement electrode of the sensor device 78 (not shown in greater detail) is preferably arranged inside the housing 8a. For example, the capacitance or

order to perform a measurement. Consequently, it is determined whether or not the clitoris is in the
vicinity of the opening of the stimulation apparatus, for example by means of a threshold value and by
means of a comparison of this threshold value with the determined measurement value. If it is
determined that the clitoris is in the vicinity, the sensor device 78 thus generates an activation signal,
which is evaluated by the control device 7a.”).
Regarding claim 4, Timmermans in view of Murison and Lenke teaches the personal massage
device of claim 3. Timmermans further discloses a personal massage device wherein the first sensor
collects data related to said user’s performance while using the personal massage apparatus
(Timmermans at Sheet 6 at lines 18-20: “it is recommended that the device is provided with sensors 17
for the dimensions, shape and movement of the penis and for generating a signal which represents
these data.”).
Regarding claim 10, Timmermans in view of Murison teaches the personal massage device of
claim 1, but Timmermans in view of Murison is silent regarding wherein the shell defines a window
configured to allow said user to see the main body through the window. However, Lenke teaches that
it was known in the art of personal pleasure devices before the effective filing date of the claimed
invention to use a shell that defines a window configured to allow the user to see the main body
(Lenke at Figs. 7a-9a housing 8, opening 42; Paragraph 0261). Therefore, it would have been obvious to
one of ordinary skill in the art before the effective filing date of the claimed invention for the shell of
Timmermans in view of Murison and Lenke to define a window in order to provide the expected result
of a means to see inside of the device.
Regarding claim 11, Lenke further discloses a personal massage device wherein a covering is
configured to be placed within the window (Lenke at Figs. 7a-9a; Specification at 0259 “A cup – shaped cap 85 that is complementary to the front end 90 or that fits in terms of shape is formed in such a way

front head or the wall 41 and the opening 42 of the stimulation device 1 in the placed - on state and
reaches up to the passage or the intersection of the wall 41 on the front end 90 relative to the central
section 88 in the longitudinal direction.).
	Timmermans in view of Murison and Lenke teaches the personal massage device of claim 10, but Timmermans in view of Murison and Lenke is silent regarding wherein the covering is comprised of plastic. However, Lenke teaches that it was known in the art of personal pleasure devices before the effective filing date of the claimed invention to make the housing from ABS plastic (Lenke at Paragraph 0295). Lenke discloses that the purpose of a cap is intended to protect the inner portions of the massage apparatus from dirt ingress (Lenke at Paragraph 0191). Furthermore, the cap is made to provide a uniform appearance when placed on completely (Lenke at Paragraph 0326). The cap in Lenke and the plastic covering in the claimed invention function to serve the same purpose of protecting the innards of the device from outside debris (Lenke at Paragraph 0228; Specification at 0045). Lenke reasonably conveys that the structure would inherently be formed from plastic. Even if the cap were not to be made of plastic, it would have been obvious to use plastic to provide a discrete personal pleasure device (Lenke at Paragraph 0326). Caps made out of plastic are also known notoriously well in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to create the cap out of plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Timmermans in view of Murison and Lenke as applied to claim 4 above, and further in view of Barasch (US 10,310,805 B2; hereinafter “Barasch”).
Regarding claim 5, Timmermans in view of Murison and Lenke teach the personal massage

comprises measurements relating to the length of said penis (Timmermans Sheet 6 at lines 18-20: “it is
recommended that the device is provided with sensors for the dimensions, shape and movement of the
penis and for generating a signal which represents these data.”).
	Timmermans in view of Murison and Lenke is silent regarding the data comprising frequency
and duration of use. However, Barasch demonstrates that it was well known in the art of personal
pleasure devices before the effective filing date of the claimed invention to provide a sensor in a device
which collects frequency data as a function of time (Barasch at Fig. 1 proximity sensor 106 & Figs. 5 & 6
showing proximity over duration of use of the device; Col. 5 at lines 37-66, Col. 6 at lines 25-28.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to further modify the sensor of Timmermans in view of Barasch to include data
output regarding duration of use of the device and proximity frequency of the user, in order to provide
more useful feedback about the duration of use and number of times a user comes into close proximity
of the device (Barasch at Figs. 5 & 6; Col. 5 lines 37-38, lines 56-61; Col. 6 at lines 25-28).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Timmermans in view of
Murison as applied to claim 1 above, and further in view of Sedic (US 2019/0015291 A1; hereinafter “Sedic”).
Regarding claim 6, Timmermans in view of Murison teaches the personal massage device of
claim 1, but Timmermans in view of Murison is silent regarding wherein there is a second sensor
disposed within the main body and adjacent the motor, the second sensor configured to detect
output produced by the motor. However, Sedic teaches that it was known in the art of personal
pleasure devices before the effective filing date of the claimed invention to use a sensor configured to
detect output produced by the motor within the housing of the personal massage device and adjacent to the motor (Sedic Fig. 5 sensor 500; Specification at Paragraph 0038-0040). Therefore, it would have

(Col. Sheet 5 Paragraphs 0039-0040; Specification at Paragraphs 0057-0058).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans in
view of Murison, Lenke, and Sedic.
Regarding claim 14, Timmermans discloses a personal massage apparatus configured to
stimulate a penis of a user, comprising (Timmermans at Fig. 1, Element 1; Sheet 9 at line 15: “Device
shown in figure 1 and designated as a whole with 1”);
	an elongate, tubular main body having an open first end, a closed second end, a middleportion extending from the first end to the second end (Timmermans at Figure 1 housing 2; Sheet 9 lines 15-16: “The device shown in figure 1 and designated as a whole with T comprises a housing 2 with the form of a straight cylinder”),
	and an elongate, flexible sheath disposed within the main body having a proximal end and a distal end (Timmermans Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12” Wherein the proximal end is formed by the ring (open) side, and the distal (closed) end is formed by the electronics housing side.),
	the sheath defining a chamber extending from an opening defined by the proximal end of the
sheath to the distal end of the sheath (Fig. 1 sheath 12; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is closed at the closed end of the device and which is connected releasably to ring
4.”),
	the sheath being attached to the first end of the main body and comprised of silicone, the
sheath configured to receive said penis of said user within the chamber (Fig. 1 sheath 12; Claim 1 lines

configured to receive a penis; Sheet 9 at lines 29-30: “Arranged in cavity 11 is a sheath 12 which is
closed at the closed end of the device and which is connected releasably to ring 4.”);
	an elongate, tubular shell attached to and surrounding substantially all of the middle portion
of the main body, the shell being comprised of metal (Timmermans at Fig. 1 cylindrical inner housing 7;
Sheet 9 at line 21-22: “A cylindrical inner housing 7 is placed between this electronics housing 6 and ring
4.” Wherein the ring end forms an open end of the cylindrical inner housing, and the electronics housing
end forms a closed end of the cylindrical inner housing.);
	a first motor disposed within the main body and adjacent to the sheath, the first motor comprising a rod and a cam and being configured to produce vibrations in order to stimulate said penis; (Figs. 5 & 6 (motor 62 not pictured) Sheet 11 lines 14-16, “A second embodiment of the invention is shown in figures 5 and 6. This second embodiment is provided with a frame 50 shown in broken lines, which is placed in a housing (not shown).”, Sheet 12 lines 13-18, “Use is made of an electric motor 62 to drive the camshafts. This electric motor 62 is received in a flange 63 which is also provided with cavities for gear wheels 64 connected to electric motor 62. Flange 63 is placed against flat part 56b of sheath 56, after which flange 63 is connected to the end wall 52 lying under the flat part, for instance by being enclosed in the housing (not shown in the figures). The control member is configured here to control the motors.”); 
	a controller disposed within the main body and configured to operate the first motor and the second motor (Abstract: “and a control element placed in the housing [2] for controlling the controllable size of the opening of each of the constriction elements, wherein the control element is configured to generate at least one reciprocally moving constriction of the constriction elements displacing over the length of the cavity along the constriction elements, at a frequency of between 0.2 and 5 reciprocal movements per second.”);
and a first sensor disposed within the main body and adjacent an exterior surface of the sheath, the sensor configured to sense the proximity of said user to the first sensor (Fig. 1 sensor 17; Sheet 10 at lines 8-10: “Placed on cylindrical housing 2 is an axially extending elongate switch or sensor 17 which is sensitive to touch, pressure or approach and which produces a signal which indicates the location where sensor 17 is activated.”) Timmermans discloses a proximity sensor because sensor 17 is described as being able to detect approach [of a user] and thus functions in the same way as a proximity sensor (i.e. closeness of an object).
Timmermans discloses the personal massaging device of claim 1 but Timmermans is silent
regarding wherein the sheath is made of silicone. However, Murison demonstrates that it was well known in the personal pleasure device art before the effective filing date of the claimed invention to make a sheath from silicone inside of the device for the purpose of providing desried tactile sensations (Paragraph 0108 discloses the shell may be elastic material; Paragraph 0088 discloses that elastic material is meant to be silicone rubber; Paragraph 0062). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Timmermans’s massage device to have a sheath made from silicone, as taught by Murison, for the benefit of providing the user with a comfortable and pleasurable experience (Paragraphs 0062, 0088, & 0108).
Timmermans discloses the personal massaging device of claim 1 but Timmermans is silent
regarding wherein the shell is made from metal. However, Murison demonstrates that it was well known in the personal pleasure device art before the effective filing date of the claimed invention to make a shell from metal (Paragraph 0062 discloses the casing surrounds the shell; Paragraph 0130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Timmermans’s housing made of “hard material” to be 
Timmermans discloses the personal massage device of claim 1 but Timmermans does not disclose wherein a second motor disposed closer to the proximal end of the sheath than is the first motor, the second motor comprising an oscillating motor. However, Murison demonstrates it was known in the art to include multiple motors for stimulation wherein a motor is at the proximal (user insertion) end of the device (Fig. 6C rotary motor 620, weight 630; Paragraph 0111 discloses the motor provides vibratory output via shaking of a weight disposed upon the motor, is at the inner annular body surface of the casing. This opening is akin to the proximal end of applicant’s invention. Paragraph 0097 discloses there are multiple motors within the device.) Although Murison discloses a rotary motor, the rotary motor achieves the same desired result as applicant’s oscillatory motor, which is vibrational stimulation of a user of the device. Oscillatory and rotary motors are known in the art to provide vibratory output and thus are considered functional equivalents. Murison also states that any type of motor could be used in the device including oscillatory motors (abstract; paragraph 0081).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the personal massage device of Timmermans to further include a vibratory motor at the proximal (user insertion) end of the device, as taught by Murison, in order to provide further sexual stimulation to a user (Fig. 6C rotary motor 620, weight 630; Paragraph 0111). 
Timmermans discloses the personal massaging device of claim 14 but Timmermans in view of
Murison is silent regarding wherein the first sensor is a capacitive sensor. However, Lenke teaches that
it was known in the art of personal pleasure devices before the effective filing date of the claimed
invention to use a capacitive sensor within the housing of the personal massage device (Lenke at Fig. 41
Sensor device 78; Paragraph 0420). Therefore, it would have been obvious to one of ordinary skill in the

(Lenke at Fig. 41 Sensor device 78; Paragraph 0420).
Timmermans discloses the personal massaging device of claim 14 but Timmermans in view of
Murison and Lenke is silent regarding wherein there is a second sensor disposed within the main body and adjacent the motor, the second sensor configured to detect output produced by the motor.
However, Sedic teaches that it was known in the art of personal pleasure devices before the effective filing date of the claimed invention to use a sensor configured to detect output produced by the motor within the housing of the personal massage device and adjacent to the motor (Sedic Fig. 5 sensor 500; Sedic at Paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the modified device of Timmermans in view of Murison and Sedic to further comprise a second sensor within the housing and adjacent to the motor, in order to provide the desired motor output even when the user presses himself against the device, achieving the same goal as Applicant’s second sensor (Sedic at Col. Sheet 5 Paragraphs 0038-0040; Specification at Paragraphs 0057-0058).
Regarding claim 15, Timmermans in view of Murison, Lenke, and Sedic teaches the personal
massage device of claim 14. Timmermans further discloses a personal massage device wherein the first
sensor collects data related to said user’s performance while using the personal massage apparatus
(Timmermans at Sheet 6 at lines 18-20: “it is recommended that the device is provided with sensors 17
for the dimensions, shape and movement of the penis and for generating a signal which represents
these data.”).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans in view
of Murison, Lenke, and Sedic as applied to claim 15 above, and further in view of Barasch and Driscoll.
Regarding claim 16, Timmermans in view of Murison, Lenke, and Sedic teach the personal massage device of claim 15. Timmermans further discloses a personal massage device wherein the data comprises measurements relating to the length of said penis (Timmermans Sheet 6 at lines 18-20: “it is recommended that the device is provided with sensors for the dimensions, shape and movement of the penis and for generating a signal which represents these data.”).
	Timmermans in view of Murison, Lenke, and Sedic is silent regarding the data comprising frequency and duration of use. However, Barasch demonstrates that it was well known in the art of personal pleasure devices before the effective filing date of the claimed invention to provide a sensor in a device which collects frequency data as a function of time (Barasch at Fig. 1 proximity sensor 106 & Figs. 5 & 6 showing proximity over duration of use of the device; Col. 5 at lines 37-66, Col. 6 at lines 25- 28.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Timmermans in view of Barasch to include data output regarding duration of use of the device and proximity frequency of the user, in order to provide more useful feedback about the duration of use and number of times a user comes into close
proximity of the device (Barasch at Figs. 5 & 6; Col. 5 lines 37-38, lines 56-61; Col. 6 at lines 25-28).
	Timmermans in view of Murison, Lenke, Sedic, and Barasch is silent regarding wherein the controller transmits the data to a mobile phone having a software application configured to receive
and analyze the data. However, Driscoll demonstrates that it was well known in the art of personal
pleasure devices before the effective filing date of the claimed invention to include a controller (Fig. 1
handle 120, buttons 190, interface 195) which transmits the data to a phone having software to receive and analyze the data (Driscoll at Col. 5 lines 43-52, Col. 7 lines 31-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
modify the user controls in Timmerman to be capable of transmitting data to a computing device such
as a mobile phone for data receiving and processing as taught by Driscoll, in order to provide the user

Col. 14 lines 9-16).
Regarding claim 17, Timmermans in view of Murison, Lenke, Sedic, and Barasch teach the
personal massage device of claim 16, but is silent regarding wherein the mobile phone displays the
data to said user on a mobile phone display. The mobile phone (computing device 204) of Driscoll,
however, is further able to display data to the user on a mobile phone display (Driscoll at Col. 6 lines 27-
65).
Regarding claim 18, Timmermans in view of Murison, Lenke, Sedic, and Barasch teach the
personal massage device of claim 17, but is silent regarding wherein the mobile phone generates suggestions on how said user may improve sexual performance based on the data. The mobile phone (computing device 204) of Driscoll, however, is further able to display data for improvements to the user’s sexual experience (Driscoll at Col. 14 at lines 9-13, “At step 310c after having output biofeedback data and generating a sexual response profile, according to some embodiments, a target sexual response profile may be generated based on the biofeedback data and the model of human sexual response,” Col. 14 at lines 29-33, “Target response profiles may be used for a number of purposes. For example, they may be used to simply enhance the person’s sexual experience while using the PMD 100, by guiding them to use the device in ways in which that had not previously.”).
	Moreover, regarding claim 18, examiner notes that even if Driscoll is not found to disclose the
claim limitation “wherein the mobile phone generates suggestions on how said user may improve sexual
performance based on the data”, the subject matter will not be assigned patentable weight because it is
directed toward nonfunctional descriptive material, see MPEP 2111.05. Thus claim 18 may also be
rejected under 35 U.S.C. 103 as being unpatentable over the modified apparatus of Timmermans in view
of Driscoll. 

	Further, the recited statement of intended use, to improve sexual performance based on the
data, does not patentably distinguish the claimed system. Therefore, it would have been obvious to one
of ordinary skill in the art at the time of the invention was made to provide any suggestions for
improvement future sexual performance in the system taught by Driscoll because such data does not
functionally relate to the substrate of the article of manufacture and merely labeling the data differently
from that in the prior art would have been obvious (See Gulack cited above).
Regarding claim 19, Timmermans in view of Murison, Lenke, Sedic, and Barasch teach the
personal massage device of claim 18, but is silent regarding wherein the suggestions include tips on
how said user may increase the duration of a sexual encounter. The mobile phone (computing device
204) of Driscoll, however, is further able to display data regarding timing of different sexual phases,
which may then be shortened or lengthened based on the user’s target sexual response profile (Driscoll
at Fig. 6 chart 620, Col. 14 Lines 22-25, “According to some embodiments, a target sexual response
profile may include other information intended to guide the person to achieving a target sexual
response.” Col. 14 at lines 29-33, “Target response profiles may be used for a number of purposes. For

	Moreover, regarding claim 19, examiner notes that even if Driscoll is not found to disclose the claim limitation “wherein the suggestions include tips on how said user may increase the duration of a sexual encounter” is directed toward nonfunctional descriptive material, see MPEP 2111.05. See analysis and reasoning for claim 18 regarding nonfunctional descriptive material, both claims 18 & 19 are both directed toward “suggestions” which have no functional nor structural link to the massage apparatus and therefore is not assigned patentable weight. Thus claim 19 may also be rejected under 35
U.S.C. 103 as being unpatentable over the modified apparatus of Timmermans in view of Driscoll.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785               

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785